Name: Commission Regulation (EC) No 1501/97 of 29 July 1997 amending Regulation (EC) No 411/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural structures and production;  deterioration of the environment;  regions and regional policy
 Date Published: nan

 Avis juridique important|31997R1501Commission Regulation (EC) No 1501/97 of 29 July 1997 amending Regulation (EC) No 411/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance Official Journal L 202 , 30/07/1997 P. 0045 - 0046COMMISSION REGULATION (EC) No 1501/97 of 29 July 1997 amending Regulation (EC) No 411/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Articles 48 and 57 thereof,Whereas Article 2 (5) of Commission Regulation (EC) No 411/97 (2), as amended by Regulation (EC) No 1119/97 (3), lays down that the ceiling on financial assistance must be calculated on the basis of the value of marketed production for the year preceding that for which the ceiling is fixed; whereas the value of marketed production in a given year may fall very sharply because of a natural disaster; whereas, in order to avoid in such cases a sharp reduction in the ceiling on Community financial assistance to a producer organization, which could compromise the implementation of its operational programme, a limit on the reduction in the value of marketed production taken as a basis for calculating the aid ceiling should be introduced; whereas that limit should be determined with reference to the average yield and prices obtained by the producer organization over the three years preceding the year of the natural disaster and should be fixed at a level which takes account of normal production fluctuations resulting from weather conditions;Whereas Article 15 (1) of the aforementioned Regulation introduces certain transitional measures for 1997; whereas, given the time needed for producer organizations to adjust and recognition to be granted, it is at present necessary to take an additional transitional measure allowing submission of proposed operational programmes before the deadline of 15 September 1997 by producer organizations which have lodged applications for recognition pursuant to Regulation (EC) No 2200/96 but which have not obtained such recognition at the time the aforementioned proposals are submitted; whereas provision should be made for proposed operational programmes submitted by producer organizations which do not obtain recognition within the time limit for approval thereof to be rejected automatically;Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 411/97 is hereby amended as follows:1. the following subparagraph is added to Article 2 (5):'However, in the case of a natural disaster registered by the national competent authorities, the value of the marketed production referred to in the previous subparagraph of a producer organization which has submitted an operational programme shall, for a specific product, be considered to be equal to at least 70 % of a theoretical average value equal to:- the area covered by the producer organization devoted to the product concerned during the year of the disaster, multiplied by- the average yield and average price obtained by the producer organization for that product during the three years preceding the year of the natural disaster or, on a decision by the Member State, obtained in the same producer region during the three years preceding the year of the natural disaster.`;2. the following paragraph 7 is added to Article 15:'7. Producer organizations which have lodged applications for recognition pursuant to Regulation (EC) No 2200/96 may submit for approval proposed operational programmes in accordance with Article 3 of this Regulation no later than 15 September 1997. Proposed operational programmes submitted by organizations which do not obtain recognition before 15 December 1997 shall be rejected automatically.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.(2) OJ No L 62, 4. 3. 1997, p. 9.(3) OJ No L 163, 20. 6. 1997, p. 11.